Citation Nr: 1700033	
Decision Date: 01/03/17    Archive Date: 01/13/17

DOCKET NO.  13-16 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for diabetes mellitus, type II, to include as due to herbicide exposure in Korea. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Anwar, Associate Counsel






INTRODUCTION

The Veteran had active service in the United States Army from August 1969 through August 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.


FINDING OF FACT

The Veteran currently has diabetes mellitus, type II, as a consequence of his exposure to in-service exposure to herbicides in the Demilitarized Zone (DMZ) in Korea.


CONCLUSION OF LAW

The criteria for entitlement to service connection for diabetes mellitus, type II, have been met. 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran served in the Army from August 1969 through August 1971, including service in Korea from December 1970 through August 1971 as an ammunition storage specialist with the 833rd Ordnance Company. He was stationed at Camp Ames, approximately 21 miles from the DMZ. The Veteran alleges that, as an integral part of his duties, he delivered ammunition to other bases in the region via truck. The Veteran asserts these trips to camps in and near the DMZ exposed him to herbicide agents, and that, in the years following separation from service, he developed diabetes as a result of this exposure.  
Applicable law provides that service connection will be granted if it is shown that the Veteran experiences a disability resulting from an injury or disease contracted in the line of duty, or for aggravation of a preexisting injury or disease contracted in the line of duty, in the active military, naval, or air service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R § 3.303(d).

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service. See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)). Establishing service connection generally requires evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability. See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

VA regulations extend a presumption of herbicide exposure to certain Veterans who served in Korea. 38 C.F.R. § 3.307. Specifically, a Veteran who, during active military, naval, or air service, served between April 1, 1968, and August 31, 1971, in a unit that, as determined by the Department of Defense (DoD), operated in or near the Korean DMZ in an area in which herbicides are known to have been applied during that period, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service. 38 C.F.R. § 3. 307 (a)(6)(iv).

Medical records indicate the Veteran has been treated by VA and private clinicians on several occasions, and he was diagnosed with diabetes mellitus at least as early as 2008.  He has had repeated consultations for this condition, and there is no doubt that the claimed disability is currently present.  


With respect to presumptive service connection, the service department concluded the Veteran was not assigned to a unit stationed within the DMZ.  Camp Ames was noted to be 21 miles from the DMZ as a duty station, and the specific unit history of the Veteran's ordnance company did not describe any direct exposure to herbicides or contain reports of herbicide exposure in the course of servicing units outside of the company level.  

However, under a direct theory of entitlement, service connection can be granted.  The DD Form 214 confirms duties near the DMZ at a time when herbicides were conceded to have been used there by the Armed Forces (i.e. between April 1968 and August 1971).  The Veteran's assignment and military duties would likely be consistent with delivery of ammunition to units as he reported. 

The benefit of the doubt will be granted to the Veteran. T\the requirements for service connection have been met on a direct basis and the claim will be granted.  


ORDER

Entitlement to service connection for diabetes mellitus, type II, is granted.


____________________________________________
Vito Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


